             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,                  )
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )      Case No.:17-cv-01302-D
                                               )
CSAA FIRE AND CASUALTY                         )
INSURANCE COMPANY,                             )
                                               )
      Defendant.                               )

                                       ORDER

       Before the Court is a Motion to Strike Exhibit 2 from Plaintiffs’ Response to

Defendant CSAA’s Motion for Partial Summary Judgment [Doc. No. 59] filed by CSAA

Fire and Casualty Insurance Company (the “Defendant”). Plaintiffs Sean Smith and

Crystal Smith (the “Plaintiffs”) have filed their Response [Doc. No. 61] to which

Defendant has replied [Doc. No. 63].

                                   BACKGROUND

      This case arises from an insurance claim for damages to Plaintiffs’ home.

Plaintiffs’ First Amended Complaint, Doc. No. 19 at 1, ¶ 2. Plaintiffs allege the damage

was caused by an earthquake on November 7, 2016. Id. at 1, ¶ 3. Defendant denied

Plaintiffs’ insurance claim on the basis that the damage was instead caused by poor

construction and soil changes. Response to Motion to Strike Exhibit 2, Doc. No. 61 at 3.

Plaintiffs brought this action alleging breach of contract and bad faith.     See First

Amended Complaint.
       Defendant filed a Partial Motion for Summary Judgment and Supporting Brief

[Doc. No. 48] arguing it is entitled to judgement on Plaintiffs’ bad faith claim and request

for punitive damages as there is no genuine dispute as to any material fact. Motion for

Partial Summary Judgment, Doc. No. 48, at 1. Plaintiffs responded and, as part of their

Response, included the exhibit at issue.         Plaintiffs’ Response and Objection to

Defendant’s Motion for Partial Summary Judgement. Doc. No. 53, Ex-2. Defendant

subsequently filed this Motion to Strike Exhibit 2. Doc. No. 59.

                              STANDARD OF DECISION

       The language and corresponding advisory committee notes of Fed. R. Civ. P.

56(c)(2) explain that “[a] party may object that the material cited to support or dispute a

fact cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ. P.

56(c)(2). Congress amended Rule 56 in 2010 to include this language. Before this

amendment, parties properly challenged evidence used in a summary judgment motion by

filing a motion to strike. See Rule 56, advisory committee’s note (2010) (“There is no

need to file a separate motion to strike.”). “The plain meaning of these provisions

show[s] that objecting to the admissibility of evidence supporting a summary judgment

motion is now a part of summary judgment procedure, rather than a separate motion to be

handled preliminarily.” Campbell v. Shinseki, 546 F. App’x 874, 879 (11th Cir. 2013);

Cutting Underwater Techns. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 515 (5th

Cir.2012) (“[I]t is no longer necessary for a party to file such a motion; instead, a party

may simply object to the material.”).
                                    DISCUSSION

      In keeping with the 2010 changes to Rule56(c)(2), the Court will consider

Defendant’s Motion to Strike Exhibit 2 from Plaintiffs’ Response to Defendant CSAA’s

Motion for Partial Summary Judgment as an objection to the admissibility of Exhibit 2.

This Motion and all related filings will be addressed as such in the Court’s forthcoming

Order ruling on Defendant’s Motion for Partial Summary Judgment.

      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike Exhibit 2

from Plaintiffs’ Response to Defendant CSAA’s Motion for Partial Summary Judgment

is DENIED.

      IT IS SO ORDERED this 6th day of September 2019.
